DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
In claim 1, there is lack of antecedent basis for “the integrated control device”.  
In claim 8, there is lack of antecedent basis for “the … bioprocess modules”. 
In claim 9, there is lack of antecedent basis for “the process associated with the device”.  
In claim 9, it is unclear if “the process” refers back to the process of claim 1, line 1 or to the process of claim 1, line 11, or to some other process.   
In claim 10, there is lack of antecedent basis for “the process associated with the device”.  
In claim 10, “to active the process” is unclear.  
In claim 11, there is lack of antecedent basis for “the corresponding process”.  It is unclear what process is being referenced.  
In claim 12, it is unclear which process is “the…process”.  

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-12, 17-25 and 27-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kunas et al. (US 2014/0106453).  Kunas discloses a method of initiating and configuring a cell culture media (see [0020]) mixing process in a mixer (see Fig. 1) comprising providing a cell culture media mixing system having a rigid housing (111) and a flexible compartment (104) which conforms to an interior of the rigid house, wherein the flexible compartment includes a mixing element (113) and an interior of the flexible compartment is configured to contain nutrients (see [0156]).   A device ((a temperature probe, a pH probe, a dissolved gas sensor, an oxygen sensor, a carbon dioxide …sensor, a cell mass sensor, a nutrient sensor, an osmometer, see [0012]) is connect to an integrated control unit (“PID controllers “ [0075], “proportional, integral, and differential (PID) control [0183], wherein the device is in physical communication with the cell culture medium and electronic communication with the control unit.  The integrated control unit automatically detects a property of the device (see [0075]) and orders a process relating to the device within a process working flow based on a the property (see [0075) and [0183]).  A set of ports is disclosed (see [0070]).  The weigh scale of [0183] would have disclosed or suggested a load cell to one of ordinary skill in the art.  Calibration of a device is disclosed (see [0070] and [0075]).  A set point is disclosed (see [0183]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774